DETAILED ACTION
1.	This action is written in response to applicant’s correspondence filed 1/6/2021.  Applicant has amended claims 29-30, canceled 36-40, 43-44, 46, 54, 56 and 58-59, and newly presented claim 62.  Newly submitted claim 62 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly presented claim 62 is drawn to a product that is patentably distinct from the product(s) recited in the originally presented claims (i.e., claims 29-35, 41-42, 45, 47-53, 55, 57 and 60-61). Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 62 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 29-35, 41-42, 45, 47-53, 55, 57 and 60-61 are currently under examination.  All the amendments and arguments have been thoroughly reviewed but are found insufficient to place the instantly examined claims in condition for allowance.  In view of applicant’s amendment to claim 29, the rejection under 35 USC 101 has been withdrawn.  In view of applicant’s amendment to claim 30, the rejection of claim 30 under 35 USC 102 over Fodor et al. has been withdrawn.  However, the 102 rejection of other claims (i.e., claims 29, 31-35, 41-42, 45, 47-53, 55, 57 and 60-61) over Fodor et al. is maintained, and the 102 rejection over Larman et al. is also maintained, with modifications as necessitated by amendment.  In addition, new grounds of rejections under 35 USC 112 are presented as necessitated by amendment. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 29-35, 41-42, 45, 47-53, 55, 57 and 60-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1).	Claim 29 has been amended to recite “wherein each attenuator in the set is individually capable of hybridizing simultaneously to the corresponding HAT” in lines 8-9.  It is not clear how “each attenuator” (i.e., a single attenuator) in the set is individually capable of hybridizing simultaneously to the corresponding HAT.  In other words, a single attenuator (i.e., each attenuator in the set) could not possibly hybridize simultaneously to the corresponding HAT because two or more attenuators are needed to hybridize simultaneously to the corresponding HAT.  Claims 30-35, 41-42, 45, 47-53, 55, 57 and 60-61, each of which depends from claim 29, are also rejected for the same reason.
(2).	Claim 41 recites the limitation “the nonamplifiable segment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 42 depends from claim 41 and is thus rejected for the same reason.

4.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Since claim 29 (from which claim 31 depends) has been amended to require the attenuator to further comprise “a portion at least partially complementary to the other region of the HAT” (see lines 5-7 of claim 29 as amended) and the feature(s) recited in the wherein clause of claim 31 is already recited in lines 3-5 of claim 29, claim 31 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 29) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 29-32, 41, 45, 47-51, 53, 55 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larman et al. (Nucleic Acids Res. 2014, 42:9146-9157, with 7 pages of Supplementary Materials, published online 25 July 2014).
Regarding claim 29
Larman et al. disclose, throughout the whole document and particularly page 9151, column 2, paragraph 2; page 9155, column 2, paragraph 2; Figure 3 and Supplementary Figure S4, a set of attenuator oligonucleotides (referred to as “decoy” oligonucleotides or probes in the Larman reference) for a sample type that has a plurality of relatively high abundance sequences (HATs), each HAT having a downstream region (DR) and an upstream region (UR), wherein for each HAT, the set comprises an attenuator (e.g., decoy donor probe) having a portion at least partially complementary to the downstream or upstream region of the HAT, and the attenuator further comprises a portion at least partially complementary to the other region of the HAT (e.g., if one were to designate only part of the DR or UR used by Larman et al. as his/her DR or UR, the decoy donor probe as disclosed by Larman et al. would comprise a portion at least partially complementary to the other region of the HAT.  Furthermore, since “a portion at least partially complementary to the other region of the HAT” as a single nucleotide, the adaptor region (see page 9149, column 1, paragraph 1; Supplementary Figure S4) of the decoy donor probe comprises all of the four possible nucleotides (see page 9149, column 2, last paragraph) and thus would necessarily comprise such a single nucleotide.) and a nonligatable blocking group (e.g., 5’-OH of the decoy donor probe. Such decoy donor probe is nonligatable because it’s unphosphorylated at the 5’-end (i.e., having 5’-OH rather than 5’-phosphate that is required for the ligation to take place). See page 9151, column 2, paragraph 2; Figure 3 and Supplementary Figure S4).
Regarding the newly added wherein clause (i.e., “wherein each attenuator in the set is individually capable of hybridizing simultaneously to the corresponding HAT”), since the recitation in the wherein clause is indefinite (as discussed in the 112(b) rejection above) and does NOT specify what would be used to hybridize “simultaneously” to the corresponding HAT with the recited “each attenuator in the set”, the wherein clause does not seem to impose any structural limitation to the claimed set of attenuator oligonucleotides.
Regarding claim 30
Larman et al. disclose, throughout the whole document and particularly Abstract; page 9151, column 2, paragraph 2; page 9155, column 2, paragraph 2; Figure 3 and Supplementary Figures S1 & S4, a kit for a plurality of target nucleic acid sequences of interest, wherein each target sequence has a downstream region (DR) and an upstream region (UR), comprising for each target sequence: (a) a downstream detector oligo (e.g., acceptor probe) having a region complementary to the downstream region of the target sequence, and (b) an upstream detector oligo (e.g., donor probe) having a region 
Regarding claim 31
The set of attenuator oligonucleotides according to Larman et al., wherein an attenuator comprises a portion at least partially complementary to one of the DR or UR of a HAT, and further comprises a portion at least partially complementary to the other region of the HAT (e.g., if one were to designate only part of the DR or UR used by Larman et al. as his/her DR or UR, the decoy probe as disclosed by Larman et al. would comprise a portion at least partially complementary to the other region of the HAT) (see Figure 3 and Supplementary Figure S4).
Regarding claim 32
The set of attenuator oligonucleotides according to Larman et al., wherein an attenuator comprises a portion that is complementary to at least a portion of the DR of a HAT and another portion that is complementary to at least a portion of the UR of the HAT (e.g., if one were to designate only part of the DR or UR used by Larman et al. as his/her DR or UR, the decoy probe as disclosed by Larman et al. would comprises a portion that is complementary to at least a portion of the DR of a HAT and another portion that is complementary to at least a portion of the UR of the HAT) (see Figure 3 and Supplementary Figure S4).
Regarding claim 41

Regarding claim 45
The set of attenuator oligonucleotides according to Larman et al., wherein the DR of a HAT is connected to the UR of the HAT by a flexible linker (e.g., the phosphodiester linkage between the DR and UR of each HAT is considered as a flexible linker).
Regarding claim 47
The set of attenuator oligonucleotides according to Larman et al., wherein an attenuator is not phosphorylated (see page 9151, column 2, paragraph 2; Figure 3 and Supplementary Figure S4).
Regarding claims 48-49
Since the DR or UR may be arbitrarily designated, the set of attenuator oligonucleotides disclosed by Larman et al. would meet the limitations as recited in claim 48 or 49 if one were to designate his/her DR and/or UR accordingly.
Regarding claim 50
The set of attenuator oligonucleotides according to Larman et al., wherein an attenuator comprises a selectively cleavable site (e.g., the attenuator, once hybridized to a complementary sequence, can be subject to cleavage by one or more of numerous restriction enzymes. Furthermore, each of the nucleotide site from the attenuator is also cleavable by an endonuclease or exonuclease. In addition, some of the nucleotide sites from any polynucleotide would be more susceptible to cleavage under alkali treatment than others.).
Regarding claim 51
The set of attenuator oligonucleotides according to Larman et al., wherein an attenuator further comprises an amplification sequence (e.g., any sequence segment from the attenuator may be considered as an amplification sequence because any sequence could be amplified).
Regarding claims 53 and 55
The set of attenuator oligonucleotides according to Larman et al., wherein an attenuator comprises a barcode sequence, wherein the barcode sequence is specific to a HAT (e.g., any sequence segment from the attenuator may be used as a barcode sequence which is specific to the HAT it’s designed to be used with).
Regarding claim 60
The set of attenuator oligonucleotides according to Larman et al., wherein the sample type is human (see Abstract; Supplementary Figure S4).

9.	Claims 29, 31-35, 41-42, 45, 47-53, 55, 57 and 60-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodor et al. (US 2001/0053519 A1).
Regarding claims 29, 31-35, 41-42, 45, 47-49, 57 and 60-61
The claims only require a plurality of oligonucleotides that can be used as attenuators for a sample type having a plurality of relatively high abundance sequences (HATs) and that each comprise a portion at least partially complementary to the downstream or upstream region of the HAT and further comprise a portion at least partially complementary to the other region of the HAT and a nonextendable or nonligatable blocking group.
each attenuator in the set”, the wherein clause does not seem to impose any structural limitation to the claimed set of attenuator oligonucleotides.
Fodor et al. disclose an n-mer array comprising all possible n-mers contains 4n different oligonucleotides (see the whole document, particularly paragraph [0101]).  The n-mer array of Fodor et al. comprises a plurality of oligonucleotides that meet all the structural limitations as required by the instant claims, because it comprises all possible oligonucleotides of any given length and thus would comprise the instantly claimed set of oligonucleotides no matter what the relatively high abundance sequences (HATs) are, how the upstream, downstream or other region is designated, and what specific sample type is used.  In addition, since all the oligonucleotides comprised in the n-mer array of Fodor et al. are attached to a solid support (see the whole document, particularly paragraph [0101]), each of the oligonucleotides has a nonextendable or nonligatable blocking group (e.g., the solid support, or the linker (see paragraphs [0128]-[0129]) that connects the oligonucleotide to the solid support) at the end where it’s attached to the solid support.
Regarding claim 50
The set of attenuator oligonucleotides according to Fodor et al., wherein an attenuator comprises a selectively cleavable site (e.g., the attenuator, once hybridized 
Regarding claim 51
The set of attenuator oligonucleotides according to Fodor et al., wherein an attenuator further comprises an amplification sequence (e.g., any sequence segment from the attenuator may be considered as an amplification sequence because any sequence could be amplified).
Regarding claim 52
The set of attenuator oligonucleotides according to Fodor et al., wherein an attenuator is detectably labeled (e.g., since the attenuator oligonucleotide is immobilized at a specifically known spot on the array, it’s considered to be labeled by the array substrate at the specific array spot and it’s also detectable at the specific array spot).
Regarding claims 53 and 55
The set of attenuator oligonucleotides according to Fodor et al., wherein an attenuator comprises a barcode sequence, wherein the barcode sequence is specific to a HAT (e.g., any sequence segment from the attenuator may be used as a barcode sequence which can be used as being specific to the HAT).
Response to Arguments
10.	Applicant’s amendments and arguments filed 1/6/2021 have been fully considered.  In view of applicant’s amendment to claim 29, the rejection under 35 USC 
Rejection under 35 USC 102 over Larman et al.
Applicant argues the following:

    PNG
    media_image1.png
    424
    865
    media_image1.png
    Greyscale

This is not found persuasive because Larman et al. do teach a “nonligatable blocking group” comprised in the attenuator oligonucleotide, namely the 5’-OH (i.e., 5’-hydroxyl group) at the 5’-end of the decoy donor probe.  Since the decoy donor probe has 5’-OH rather than 5’-phosphate that is required for ligation to take place at its 5’-end (see page 9151, column 2, paragraph 2; Figure 3 and Supplementary Figure S4), the decoy donor probe is nonligatable to the acceptor probe and the 5’-OH (i.e., 5’-hydroxyl group) serves as a “nonligatable blocking group”.
Rejection under 35 USC 102 over Fodor et al.
Applicant argues the following: “Claim 29 has been amended to clarify that each attenuator in the set is individually capable of hybridizing simultaneously to the corresponding HAT. By contrast, the individual nucleic acids, fixed in positions on the solid-phase array in Fodor, would not be accessible for individual hybridization to the corresponding HAT.”
In response, since the newly added wherein clause (i.e., “wherein each attenuator in the set is individually capable of hybridizing simultaneously to the corresponding HAT”) is indefinite (as discussed in the 112(b) rejection above) and does NOT specify what would be used to hybridize “simultaneously” to the corresponding HAT with the recited “each attenuator in the set”, it does not seem to impose any structural limitation to the claimed set of attenuator oligonucleotides.
Applicant argues the following:

    PNG
    media_image2.png
    210
    798
    media_image2.png
    Greyscale

This is not found persuasive because the n-mer array of Fodor et al. comprises a plurality of oligonucleotides that meet all the structural limitations as required by the instant claims, as discussed in the rejection above.  Furthermore, since the n-mer array of Fodor et al. comprises a plurality of oligonucleotides that meet all the structural limitations as required by the instant claims, said plurality of oligonucleotides would be 
In response to applicant’s arguments citing “Ex parte Taimour Langaee et al. (Appeal 2015-005006 from Ser. 13,703,990)” which deals with a claimed “array” for “determining GSTZ1/MAAI haplotype of a subject comprising [five] target substrates that can detect the presence of [various alleles]”, instant claim 29 is drawn to a “set of attenuator oligonucleotides” that are capable of hybridizing to some unspecified “high abundance sequences (HATs)”, but NOT an “array” that is used for “determining GSTZ1/MAAI haplotype of a subject comprising [five] target substrates that can detect the presence of [various alleles]”.  In other words, the cited “Ex parte Taimour Langaee et al. (Appeal 2015-005006 from Ser. 13,703,990)” does NOT suggest anything directly relevant to claim 29 of the instant application, because: 1) the cited “Ex parte Taimour Langaee et al. (Appeal 2015-005006 from Ser. 13,703,990)” deals with an “array”, whereas instant claim 29 is drawn to a “set of attenuator oligonucleotides”; 2) the “array” in the cited “Ex parte Taimour Langaee et al. (Appeal 2015-005006 from Ser. 13,703,990)” is used in a very unique way (i.e., for “determining GSTZ1/MAAI haplotype of a subject comprising [five] target substrates that can detect the presence of [various alleles]”) that is totally different from the intended use (i.e., hybridizing to some unspecified “high abundance sequences (HATs)”) of the instantly claimed “set of attenuator oligonucleotides”.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639